DEBT CONVERSION AGREEMENT THIS DEBT CONVERSION AGREEMENT is made as of the 24th day of April, 2008 by and between ALLIANCE RECOVERY CORPORATION. a Delaware corporation (the "Company" or "ARVY"). and Walter Martin (the "Holder"). RECITALS: WHEREAS. on January 30, 2007 the Company and the Holder entered into a Promissory Note which accrued interest at a rate of ten percent (10%) interest per annum before the January 30, 2009 maturity date, and on May 17, 2007 the Company and the Holder entered into a Convertible Promissory Note at a rate of eight percent (8%) interest per annum before the June 30, 2008 maturity date. and on November 25, 2007 the Company and the Holder entered into a Convertible Promissory Note at a rate of ten percent (10%) interest per annum before the November 25, 2008 (collectively, the "Notes"). WHEREAS. the Holder desires to convert the S163,104.11 which represents the principal and interest accrued as of April 11, 2008 on the Notes into shares of common stock of ARVY, and ARVY desires to issue shares of its common stock and warrants in full and complete satisfaction of the Notes. NOW THEREFORE. in consideration of the premises and the mutual agreements herein contained the parties hereto agree as follows: AGREEMENT 1.Conversion.
